Citation Nr: 1514968	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  00-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of heat stroke.
 
2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD). 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

5.  Entitlement to service connection for cardiovascular disease, to include as secondary to PTSD


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to October 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2000 and January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In September 2002, the Veteran testified at a Board hearing by videoconference before the undersigned Veterans Law Judge (VLJ) regarding the issues of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, and residuals of heat stroke.  In May 2007, the Veteran testified before another VLJ regarding the issues of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, heat stroke, and cardiovascular disease, and the issue of entitlement to TDIU. 

The issues listed on the title page of the present decision were previously denied by the Board in November 2007 decisions.  Specifically, the Veteran's claims for service connection for residuals of heat stroke and PTSD were denied in a decision adjudicated by a panel of three Veterans Law Judges and, in a separate single-judge decision, the issue of entitlement to service connection for cardiovascular disease, to include as secondary to PTSD, was denied.  The Veteran appealed both decisions to the United State Court of Appeals for Veterans Claims (Court). 

In November 2009, the Court granted the parties' (Veteran and the Secretary of Veterans' Affairs) joint motions for remand (JMRs) and vacated the November 2007 decisions as to Board's denials of service connection for residuals of heat stroke, PTSD and cardiovascular disorder, to include as secondary to PTSD.  The remanded issues of whether new and material evidence had been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, other than PTSD, and entitlement to TDIU, were left undisturbed by the Court. 

In January 2011, the Board issued a decision denying entitlement to service connection for residuals of heat stroke.  At that time it also remanded to the RO for additional development the issues of entitlement to service connection for PTSD and service connection for cardiovascular disease, to include as secondary thereto. 

In August 2011, the Court granted another joint motion of the Parties, vacated the January 2011 decision as to the issue of entitlement to service connection for residuals of heat stroke, and remanded that matter for action consistent with the terms of the joint motion.

In August 2014, the Veteran testified before the undersigned in support of the current appeal.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that a remand is necessary to comply with the parties' August 2011 Joint Motion for Remand (JMR) addressing the issue of entitlement to service connection for residuals of a heat stroke, obtain potentially outstanding Social Security Administration (SSA) records and comply with the Board's January 2011 remand directives concerning the claims for service connection for PTSD and cardiovascular disability, secondary to PTSD.  The Board will discuss each of the reasons for remand separately in the discussion below. 

i) August 2011 JMR-Heat Stroke

The parties to the August 2011 JMR found that the Board had failed in its duty to assist the Veteran with his claim for service connection for residuals of heat stroke because it had failed to obtain the Veteran's inpatient treatment records relating to his hospitalization for heat stroke at Irwin Army Hospital, Fort Riley, Kansas, for the period from approximately August 15, 1966 to discharge in October 1966.  (See August 2011 JMR at page (pg.) 2)).  The Veteran's attorney has requested that a search for the Veteran's inpatient treatment records be made with the 9th Medical Battalion at Whitsides Army Hospital, Fort Riley Kansas.  (See Veteran's attorney's August 2011 written argument at pages (pgs.) 27-28)).  Thus, in accordance with the parties' August 2011 JMR and attorney's request, a remand is necessary to have the RO contact the NPRC, or other appropriate service agency, to obtain the outstanding inpatient hospitalization treatment records of the Veteran. 

ii) SSA records-All claims

In a February 2009 facsimile to SSA, the RO requested records from that agency pertaining to the Veteran.  (See RO's February 2009 facsimile to SSA).  A response from SSA is not of record, nor are any further attempts by VA to obtain the records.  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).  However, this is a case where the Board cannot determine from the evidence available whether the Veteran was definitely in receipt of SSA disability benefits; and if so, whether such benefits are relevant in determining whether new and material evidence may be presented or secured to reopen his previously denied claim for service connection for an acquired psychiatric disability (other than PTSD), whether he is entitled to service connection for PTSD, residuals of heat stroke and cardiovascular disability, and, in essence, eligibility for TDIU.  Thus, as there is a reasonable possibility that the outstanding SSA disability records, if available, could help the Veteran substantiate his new and material evidence to reopen, service connection and TDIU claims on appeal, the duty to assist requires VA to attempt to obtain these records.  Therefore, on remand the RO shall attempt to obtain a complete copy of the Veteran's SSA disability file, if extant.  38 U.S.C.A § 5103A(c)(3) (West 2014). 

iii) Compliance with the Board's January 2011 Remand Directives-PTSD and Cardiovascular Claims

In its January 2011 remand directives addressing the claims for service connection for PTSD and cardiovascular disability, to include as secondary thereto, the Board requested that the RO obtain any outstanding treatment records pertaining to the Veteran's psychiatric disorder from 2005 to the present and to schedule him for a VA examination to determine the nature and severity of his PTSD.  (See January 2011 Board remand at pgs. 17-19).  The Board determined, and as outlined by the parties in the August 2011 JMR, that because the claim for service connection for a cardiovascular disability, to include as secondary to PTSD was inextricably intertwined with the claim for service connection for PTSD, it must also be remanded.  Id. at pg. 17.  Therefore, since the directives in the Board's January 2011 remand were not accomplished, the claims for service connection for PTSD and cardiovascular disorder, to include as secondary to PTSD, must be remanded.  The Court held in Stegall v. West, 11 Vet. App. 268 (1998) that a remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Contact the National Personal Records Center (NPRC) and make specific requests for the following records of the Veteran: 

a. All inpatient and outpatient clinical records of the Veteran's treatment at Irwin Army Hospital, Fort Riley, Kansas, for the approximate time period from August 15, 1966, until service discharge (i.e., October 1966); 

b. All inpatient clinical records of the Veteran at Whitsides Army Hospital, Fort Riley, Kansas while assigned to the 9th Medical Battalion/9th Infantry Division, Fort Riley, Kansas, for the approximate time period from August 15, 1966, until service discharge (i.e., October 1966).

If the above search for any such records yields negative results, this fact, along with a formal finding of unavailability memorandum, should be noted in the Veteran's Virtual VA or Veterans Benefits Management Center (VBMS) electronic claims files, and if appropriate.  All documents received by VA should be associated with the Veteran's Virtual VA or VBMS electronic claims file.

Any other appropriate records repository should also be requested to search for the above records.

2.  After obtaining any necessary information from the Veteran regarding the death of his close friend, M.H. Julian, in March 1967 (see documents submitted at the September 17, 2002 Board hearing for specific identifying information for this individual) contact the United States Army and Joint Services Records Research Center (JSRRC) and/or other appropriate authority and attempt to verify the occurrence of the claimed stressor event.  JSRRC should be requested to conduct a search of all available and appropriate sources, and provide any pertinent information which might corroborate the claimed stressor.  Any information obtained should be associated with the Veteran's Virtual VA or VBMS electronic claims file.  If the search efforts produce negative results, the claims file should be so documented.

3.  Contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision(s) awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2014).  If the records are unavailable, a statement to this fact must be properly documented in the Veteran's Virtual VA or VBMS electronic claims file.

4.  Request any outstanding VA treatment records pertaining to any treatment that the Veteran has received for a psychiatric disorder from 2005 to the present. The search should include any archived or retired records. Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims folder, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e) (2014), if appropriate. 

5.  After development in directives 1-4, has been completed, arrange for a supplemental opinion or, if deemed necessary, schedule the Veteran for an appropriate examination for his claimed psychiatric disorder of PTSD.  The claims file, to include a copy of this Remand as well as the November 2009 Joint Motion, must be made available to and reviewed by the examiner in conjunction with the examination. All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail. 

a. The examiner must provide an opinion as to whether PTSD has been demonstrated by the Veteran at any time since filing his claim in 1999.  Note: the record reflects that the Veteran did not serve in Vietnam. 

b. If the examiner finds that the Veteran does not have a current diagnosis of PTSD, the examiner should thoroughly explain the basis of his or her opinion and, in so doing, specifically discuss the September 2002 and May 2012 private medical opinions which included a diagnosis of PTSD, and whether it conforms to the DSM-IV criteria. 

c. If the examiner finds that the Veteran does have a current diagnosis of PTSD, the examiner must state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; or whether such causation or initial manifestation is unlikely (i.e., less than a 50-50 probability). 

d. If a current diagnosis of PTSD is found to be "at least as likely as not" related to service, the examiner must specifically identify which corroborated in-service stressor event(s) caused the Veteran's PTSD, consistent with DSM-IV. 

e. The examiner must specifically address whether the Veteran's learning of the death of his friend, M.H. Julian in Vietnam, and being exposed to excessive heat are sufficient stressor events to support a diagnosis of PTSD, in accordance with DSM-IV criteria. 

f. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

g. The examiner should provide a thorough discussion of the Veteran's psychiatric history, to include the September 2002 and May 2012 private medical opinions, and confirm that the claims folder has been reviewed.

h. If and only if new and material evidence is received to reopen the previously denied claim for service connection for an acquired psychiatric disorder (other than PTSD), should the psychiatric examiner also provide an opinion as to whether any preexisting acquired psychiatric disorder was aggravated beyond its normal progression during military service.  If the examiner determines that the Veteran's acquired psychiatric disorder did not preexist the Veteran's entrance into military service, then he or she should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is etiologically related to an incident therein.

i. The examiner must provide a complete explanation (rationale) for his or her opinions.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

6.  The Veteran be scheduled for a VA cardiovascular examination by an appropriate specialist to determine the relationship between PTSD and any currently diagnosed cardiovascular disorder.  For any examination conducted, it is imperative that the claims folders and Virtual VA and VBMS electronic claims files be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported. 

Based on examination of the Veteran and review of his claims file, the examiner should provide opinions responding to the following with respect to each cardiovascular disorder diagnosed on examination: 

Is it at least as likely as not (a 50% or better probability) that any currently diagnosed cardiovascular disorder is due to or has been aggravated (permanently worsened beyond natural progression) by the service-connected PTSD?  If aggravation is found, the examiner shall opine, if possible, as to (a) the baseline level of the cardiovascular disorder prior to the aggravation by the service-connected PTSD and (b) the current level of disability.

The examiner must provide a complete explanation (rationale) for his or her respective opinion.  If an opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

7.  Readjudicate the issues on appeal.  If the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his attorney and they should be afforded the opportunity to respond.  Thereafter, the case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

